ALTENBERND, Chief Judge.
This is another case in which an order adjudicating a child dependent was entered based upon a “default.” The Department of Children and Family Services concedes error. For the same reasons that we reversed in K.K. v. Department of Children & Families, 862 So.2d 903 (Fla. 2d DCA 2003), T.E.D. v. Department of Children & Families, 867 So.2d 405 (Fla. 2d DCA 2003), S.B. v. Department of Children & Family Services, 858 So.2d 1184 (Fla. 2d DCA 2003), and G.A. v. Department of Children & Family Services, 857 So.2d 310 (Fla. 2d DCA 2003), we reverse in this case. This opinion does not require the trial court to alter custody or current visitation rights, but the trial court must review these issues and make a lawful *149decision as soon as possible following issuance of our mandate.
Reversed and remanded.
WHATLEY and CANADY, JJ„ Concur.